Citation Nr: 1829879	
Decision Date: 09/20/18    Archive Date: 09/24/18

DOCKET NO.  17-14 364	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable evaluation from August 21, 2015 to June 28, 2018, and an initial evaluation in excess of 60 percent from June 29, 2018, for bilateral hearing loss.  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Journet Shaw



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 1965 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In the November 2015 rating decision, the RO, in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable evaluation, effective August 21, 2015.  The Veteran appealed for a higher initial evaluation.  

During the pendency of the appeal, the RO issued a September 2018 rating decision granting a 60 percent evaluation for bilateral hearing loss, effective June 29, 2018.  


FINDING OF FACT

In a June 2018 statement, the Veteran notified the Board of his intention to withdraw his claim for entitlement to a higher initial evaluation for bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of entitlement to a higher initial evaluation for bilateral hearing loss have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  The withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.

In a June 2018 statement, the Veteran notified the Board of his desire to withdraw his appeal for entitlement to a higher initial evaluation for bilateral hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue, and it must be dismissed.


ORDER

The appeal is dismissed.




		
LESLEY A. REIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs